         Case 1:21-mj-00245-RMM Document 17 Filed 08/04/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
        v.                                   :       Criminal No. 21-mj-245
                                             :
PHILIP S. GRILLO,                            :
                                             :
                        Defendant.           :

   JOINT MOTION TO CONTINUE AUGUST 10, 2021 STATUS HEARING AND TO
             EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Defendant Grillo hereby jointly move to continue the August 10, 2021, status

hearing scheduled for 1:00 p.m. before Magistrate Judge Meriweather. In support of the motion,

the parties state as follows:

        1.      On February 22, 2021, the defendant was arrested and charged via complaint with

offenses related to crimes that occurred at the United States Capitol on January 6, 2021.

Specifically, the defendant was charged with 18 U.S.C. § 1752(a)(1) and (2) (Unlawful Entry on

Restricted Buildings or Grounds); 40 U.S.C. § 5104(e)(2)(D) and (G) (Violent Entry and

Disorderly Conduct on Capitol Grounds); and 18 U.S.C. § 1512(c)(2) (Obstruction of

Justice/Congress).

        2.      The defendant had an initial appearance in the District of Columbia on March 12,

2021.   On May 6, 2021, the government filed United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act [ECF Nos. 10, 11].       On May 10, 2021, that motion

was granted, and a continued status hearing date of June 25, 2021 was set [ECF No. 12].     Given

the posture of the case, the parties jointly moved to continue the June 25, 2021 status hearing and
         Case 1:21-mj-00245-RMM Document 17 Filed 08/04/21 Page 2 of 3




exclude time under the Speedy Trial Act [ECF No. 13].         That motion was granted on June 24,

2021 [ECF No. 14].

       3.      In the government’s earlier motion to continue and exclude time under the Speedy

Trial Act [ECF No. 10], the government explained that the events of January 6, 2021, referred to

therein as the Capitol Attack, will likely be one of the largest investigations and prosecutions in

American history.    In the United States’ Memorandum Regarding Status of Discovery [ECF No.

15], the government described the status of discovery in the overarching investigation.            The

government respectfully requests to incorporate into the instant motion its discovery memorandum

[ECF No. 15] insofar as it discusses the current scope of the investigation, as well as its earlier

motion to continue and exclude time [ECF No. 10] insofar as it provides legal justification for an

ends-of-justice continuance under 18 U.S.C. § 3161(h)(7).

       4.      The government has recently provided informal discovery to the defendant but is

still working to provide the formal initial discovery production through its fast-track process.   The

government is also working to extend a plea offer to the defendant.         Accordingly, the parties

hereby move this Court for a 45-day continuance.       Both parties are available on September 28,

2021 or September 27, 2021, to the extent the Court is amenable to either date.

       5.      Defendant Grillo has been advised of his rights under the Speedy Trial Act and

agrees to exclude from the Speedy Trial Act calculation August 10, 2021, until the next status

hearing date. The parties agree that setting this future date would best serve the interests and ends

of justice and outweighs the interests of the public and the defendant in a speedy trial.




                                                  2
         Case 1:21-mj-00245-RMM Document 17 Filed 08/04/21 Page 3 of 3




       WHEREFORE, the parties respectfully request that this Court grant the motion for a

continuance of the above-captioned proceeding, and that the Court exclude the time within which

an indictment must be filed and the trial must commence under the Speedy Trial Act, 18 U.S.C. §

3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).



                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  DC Bar No. 415793

                                       By:         /s/ Christine M. Macey
                                                  CHRISTINE M. MACEY
                                                  Assistant United States Attorney
                                                  DC Bar No. 1010730
                                                  555 Fourth Street, N.W., Room 5243
                                                  Washington, DC 20530
                                                  Christine.Macey@usdoj.gov
                                                  (202) 252-7058

                                                   /s/ Michael P. Padden
                                                  MICHAEL PADDEN, ESQUIRE
                                                  Federal Defenders of New York
                                                  NY Bar No. 162-8932
                                                  One Pierrepont Plaza, 16th Floor
                                                  Brooklyn, NY 11201
                                                  Michael_Padden@fd.org
                                                  (718) 330-1240




                                                     3
